 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 378 Florida Wire & Cable, Inc. and United Steel Workers of America, Local 9292, AFLŒCIOŒCLC.  Cases 12ŒCAŒ19534, 12ŒCAŒ19587, and 12ŒCAŒ19711 February 26, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN AND HURTGEN  On September 20, 2000, Administrative Law Judge Howard I. Grossman issued the attached decision.  The Respondent filed exceptions and a supporting brief.  The General Counsel filed cross-exceptions, a supporting brief, and an answering brief to the Respondent™s excep-tions.  The Respondent filed a reply to the answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order. AMENDED CONCLUSIONS OF LAW2 Substitute the following for paragraphs 7(b) and (c) in the conclusions of law. ﬁ(b) Failing to reinstate timely to their former or sub-stantially equivalent positions, William Carter, Randolph Cooke, Matthew Couitcher, Dwayne Cuthbert, Glenn Gray, Gladys Jackson, Vandell Johnson, Lau Letioa, Edward Norman, David Paquay, Raymond Proctor, Theron Ring, John Toothman, Curtis Walker, and James Walker. ﬁ(c) Delaying the timely reinstatement of Keith Avin-ger, Anthony Beckett, Alvin Champion, Roy Crumpler, Calvin Gissentanner, Lloyd Goff, Larry Hudson, Rodney Jefferson, Eulie Johnson, Myron Kelly, Ray Lewis, Randy Nelson, Charles Pettyjohn, George Turner, John Wheeler, and Charles Whitley.ﬂ                                                            1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. Member Hurtgen agrees with the findings of the judge.  He would, however, disavow any implication that departmental seniority is always the preferred standard to apply in recalling strikers.  See his partial dissent in Alaska Pulp Corp., 326 NLRB 522 (1998), enf. denied 231 F.3d 1156 (9th Cir. 2000). 2 In accord with the General Counsel™s exceptions, we will amend the conclusions of law to add the names of five former strikers that were inadvertently omitted in the judge™s decision.  We will also substi-tute the attached ﬁNotice,ﬂ containing the additional names and previ-ously omitted standard remedial language, for that of the administrative law judge. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Florida Wire & Cable, Inc., Jacksonville, Florida, its officers, agents, successors, and assigns, shall take the action set forth in the Order, ex-cept that the attached notice shall be substituted for that of the administrative law judge. APPENDIX NOTICE TO EMPLOYEES POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD An Agency of the United States Government  The National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us to post and abide by this notice.  Section 7 of the Act gives employees these rights. To organize To form, join, or assist any union To bargain collectively through representatives of their own choice To act together for other mutual aid or protection To choose not to engage in any of these protected concerted activities.  WE WILL NOT solicit employees to resign from the Union. WE WILL NOT tell employees that they have to re-sign from the Union in order to work past the expiration date of a current collective-bargaining agreement. WE WILL NOT tell employees that they will never be reinstated to their former or substantially equivalent posi-tions. WE WILL NOT threaten to discharge employees unless they accept reinstatement to jobs that were not their former jobs or substantially equivalent positions. WE WILL NOT discharge employees because they cease work concertedly and engage in a strike. WE WILL NOT fail to reinstate timely to their former or substantially equivalent positions strikers who make unconditional applications for reinstatement. WE WILL NOT delay the reinstatement of strikers who make unconditional applications for reinstatement. WE WILL NOT confiscate picket signs from strikers and destroy them in the presence of employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce employees in the exercise of their rights under Section 7 of the Act. 333 NLRB No. 52  FLORIDA WIRE & CABLE 379 WE WILL, to the extent we have not already done so, reinstate to the same shifts on their former jobs or sub-stantially equivalent positions Joseph Almond, William Carter, Randolph Cooke, Matthew Couitcher, Dwayne Cuthbert, Glen Gray, Gladys Jackson, Vandell Johnson, Lau Letioa, Edward Norman, David Paquay, Raymond Proctor, Theron Ring, John Toothman, Curtis Walker, and James Walker, without prejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole, with interest, for any loss of earnings they may have suffered because of our failure or delay in doing so. WE WILL remove from our records all references to our discharges of Joseph Almond, William Carter, Curtis Walker, and James Walker, and inform them in writing that this has been done and that the discharges will not form the basis for any future discipline of them. WE WILL make whole Keith Avinger, Anthony Beckett, Alvin Champion, Ray Crumpler, Calvin Gissen-tanner, Lloyd Goff, Larry Hudson, Rodney Jefferson, Eulie Johnson, Myron Kelly, Ray Lewis, Randy Nelson, Charles Pettyjohn, George Turner, John Wheeler, and Charles Whitley for any loss of earnings they may have suffered because of our delay, in reinstating them to their former or a substantially equivalent position. FLORIDA WIRE & CABLE, INC.  Thomas W. Brudney, Esq., for the General Counsel. Eric J. Holshouser and Timothy B. Strong, Esqs. (Coffman, Coleman, Andrews & Grogan, P.A.), for the Respondent. Glen M. Connor, Esq. (Whatley Drake, L.L.C.), for the Charg-ing Party. DECISION STATEMENT OF THE CASE HOWARD I. GROSSMAN, Administrative Law Judge.  The original charge in Case 12ŒCAŒ19534 was filed on June 17, 1998,1 by United Steelworkers of America, Local 9292, AFLŒCIOŒCLC (the Union).  The latter filed the original charge in Case 12ŒCAŒ19587 on July 22, the original charge in Case 12ŒCAŒ19711 on October 9, and a first amended charge in the latter case on January 29, 1999.  A consolidated complaint issued on August 31, 1999.  It alleges that Florida Wire & Ca-ble, Inc. (Respondent or the Company), told employees on or about April 30 that they had to resign from the Union in order to work past midnight on April 30, when an existing collective-bargaining agreement (CBA) was scheduled to expire, and a strike was anticipated.  At the same time, the complaint alleges, Respondent solicited employees to resign from the Union. After a strike began on May 30, and after the employees later made an unconditional offer to return to work, on July 16, the complaint alleges, Respondent told strikers that they would never be returned to their former or substantially equivalent jobs, and threatened to discharge strikers unless they accepted reinstatement to jobs that were not the same as or substantially equivalent to their former jobs.                                                                                                                      1 All dates are in 1998 unless otherwise stated. As amended at the hearing, the complaint further alleges that Respondent discharged four employees2 because they ceased work concertedly and engaged in the strike, and that Respon-dent failed to reinstate 14 employees3 to their former or sub-stantially equivalent positions.  As amended at the hearing, the complaint also alleges that Respondent violated the Act by failing to reinstate 16 strikers4 as early as it should have rein-stated them. Finally, the complaint alleges that Respondent, by its secu-rity guards, confiscated picket signs from strikers and destroyed them in the presence of employees. This case was tried before me in Jacksonville, Florida, on January 24 and 25, 2000.  Thereafter, the General Counsel, the Respondent, and the Charging Party filed briefs.  On the basis of my observation of the demeanor of the witnesses and the entire record, I make the following FINDINGS OF FACT I. JURISDICTION Respondent is a Delaware corporation with a principle office and place of business in Jacksonville, Florida, where it is en-gaged in the manufacture and distribution of wire cable.  Dur-ing the 12 months preceding issuance of the complaint, Re-spondent purchased and received at its Jacksonville facility goods valued in excess of $50,000 directly from points located outside the State of Florida.  Respondent is an employer en-gaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. The Union is a labor organization within the meaning of Sec-tion 2(5) of the Act. II. THE ALLEGED UNFAIR LABOR PRACTICES A.  The Expiration of the CBA, the Strike, and Respondent™s Alleged Statements that Employees had to Resign from the Un-ion in Order to Continue Working, and Alleged Solicitation to Resign 1. Summary of the evidence The most recent CBA was scheduled to expire on midnight of April 30.  The parties had negotiated for a new agreement, without success, and a strike appeared to be imminent.  Re-spondent had about 130 bargaining unit employees.  At about 10 p.m. on April 30, Elaine Coffman, director of human re-sources, convened a meeting in the breakroom of 6 to 10 em-ployees working that night.  Calvin Gissentanner, an employee  2 Curtis Walker, James Walker, William Carter, and Joseph C. Al-mond. 3 William Carter, Glenn Gray, Ed Norman, James Walker, Randy Cooke, Gladys Jackson, Raymond Proctor Sr., Anthony Wright, Matt Couitcher, Vandall Johnson, Theron Ring, Dwayne Cuthbert, Lau Letioa, and Curtis Walker. 4 John Wheeler, Myron Kelly, Calvin Gissentanner, George Turner, Rodney Jefferson, Lloyd Goff, Randy Nelson, Charles Pettyjohn, Keith Avinger, Roy Crumpler, Anthony Beckett, Euliu Johnson, Ray Lewis, Larry Hudson, Charles Whitley, and Alvin Champion.   380                                                          DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD and a strand and crew leader, testified that Coffman told the employees that in order to continue working, they would have to obtain a card and ﬁget out of the Union.ﬂ  They had to sign the card, give it to the Union, and give the Company one (pre-sumably a copy).5 Coffman denied making this statement.  Instead, she averred, she read a memorandum to employees.6  Respondent™s counsel, on crossŒexamination of Gissentanner, asked him whether Coffman read from a memo when she was talking to employees about resigning from the Union. ﬁShe may have,ﬂ Gissentanner responded, ﬁbut I didn™t notice a document in her hand.ﬂ Coun-sel then read the memo to Gissentanner and asked him whether any of this sounded familiar. ﬁSome of that sounds familiar,ﬂ the witness replied, ﬁbut I don™t know all that.ﬂ Counsel pursued the issue, and asked the witness whether it was possible that Coffman could have read this and that Gissentanner simply did not remember.  ﬁI don™t remember all that,ﬂ he replied.  ﬁI remember about the card where we could get out of the Union, I know, and hand carry our copy of the card to the ŒŒ,ﬂ Gissentanner finally agreed with counsel that he could not affirm that Coffman did not make the statements attributed to her.                                                                                                                      5 Gissentanner also testified that another company manager, Jerry Reimer, was present at the meeting. 6 According to Coffman, the memo read as follows: This is in response to your comments on ___, 1988, about re-porting to work during a strike and/or resigning from the Union.  If you cross a picket line and report to work during a strike, the Union Steelworkers Local 9292 may fine you, and these fines are enforceable in court.  You can, however, report to work and avoid these fines.  The following are your rights during a strike: (1) Employees have the right to resign from the Union at any time during a strike. (2) Employees have the right to work during a strike and earn their regular wages and benefits. (3) The Union cannot fine or otherwise penalize a member who resigns in writing and then reports to work during a strike. (4) Once the strike is over, the employee has the right to rejoin the Union. If you wish to strike, that is also your right.  The Company is not requesting that you resign from the Union in the event of a strike, nor is it saying that it will give you any additional benefits or pay if you decide to report to work.  The Company, however, wanted to make you aware of all your rights including your right to resign so that you may continue to earn your full wages and avoid Union penalties during a strike. If you decide to resign from the Union, you should take the following steps: (1) Date and sign three copies of a letter of resignation ad-dressed to the United Steelworkers Local 9292, one signed copied (sic) to Florida Wire and Cable (you may use the attached sample). (2) Mail one signed copy of the letter to the Secretary/Treasurer of the United Steelworkers Local 9292, one signed copy to Florida Wire and Cable, and keep the third copy for your records. (3) The letter should be dated and hand delivered or sent by cer-tified mail.  The resignation will be effective the day the union re-ceives the letter (i.e., you can begin working immediately if the let-ter is hand delivered). If you have any questions about the above, please ask for super-visor or Elaine Coffman. R. Exh. 1. Coffman also agreed that she left on the table a stack of sample letters to the Union indicating a member™s resignation.  The letters had a ﬁccﬂ at the bottom addressed to Coffman.  Although she claimed that they were stapled together when she left the room, Coffman acknowledged that she later received some of them in the mail. Jeff Jackson was one of the strikers.  He testified that, about 3 weeks after the strike began, he called Coffman and asked her what he would have to do to come back to work.  She replied that he would have to fill out a ﬁresignation paperﬂ and return it by certified mail.  Jackson stated that he later received from the Company a letter to the Union identical with those which Coffman left on the breakroom table on April 30.  Jackson signed and mailed the letter.  On crossŒexamination, Respon-dent™s counsel asked Jackson whether the letter for the Union which he received from the Company came with a copy of the memo which Coffman left on the breakroom table.  Jackson denied seeing any such memo. Coffman agreed that she sent Jackson a blank resignation let-ter, and contended that she also sent a copy of the memo.  She was asked on direct examination whether she said anything to Jackson which was ﬁinconsistent with or different fromﬂ the memo, and denied that she did so.  Coffman further testified that employees who resigned from the Union customarily brought copies of the letter to Coffman because the Union did not have an office, and Coffman had to know in order to stop deduction of union dues.  However, Union President Ronald Register testified that there was a ﬁUnion hall,ﬂ and the record contains correspondence pertaining to union business between the Steelworkers District 9 at an office address in Orlando, Florida, including a letter to this address from Coffman.7  In addition, the sample resignation letter which Coffman prepared for employees was addressed to ﬁLocal 9292ﬂ at an address in Jacksonville, Florida.8 2. Factual and legal conclusions Respondent argues that Elaine Coffman was a more credible witness than those called by the General Counsel.  She had tendered her resignation from the Company, had ﬁno prospect of any ongoing relationship withﬂ Respondent, and thus, had ﬁno interestﬂ in the outcome of the proceeding.9  Coffman testi-fied that she intended to leave Respondent at the time of the latter™s future sale to another company, would be employed by another employer not associated with Respondent, and thus, would have ﬁno interestﬂ in Respondent.  The pleadings estab-lish that Elaine Coffman, at the time of her testimony, was Re-spondent™s director of human resources and a supervisor within the meaning of the Act. Respondent further argues that ﬁallﬂ of the General Coun-sel™s witnesses had ﬁan interestﬂ in the outcome of the case, particularly those for whom the General Counsel was seeking backpay.10  However, Jeff Jackson is not listed in the complaint as an alleged discrminatee, and would not be entitled to back- 7 GC Exh. 9. 8 GC Exh. 10. 9 R. Br. 22. 10 R. Br. 23.   FLORIDA WIRE & CABLE 381 pay in this proceeding.11  Jackson returned to his job by com-plying with Coffman™s asserted requirement that he resign from the Union.  Gissentanner was also an employee of the Company at the time of his testimony, and was a strand and crew leader.  ﬁThe average employee involved in this type of action is keenly aware of his dependence upon his employer™s good will but also for the necessary job references essential to employment elsewhere.ﬂ  Wirtz v. B.A.C. Steel Products, 312 F.2d 14, 16 (4th Cir. 1963).  The Board has concluded that an employee in these circumstances is not likely to give false testimony against his employer. Federal Stainless Sink, 197 NLRB 489, 491 (1972).12 Respondent argues that ﬁuncorroborated testimony of an in-terested party generally does not amount to substantial evi-dence.ﬂ13  Although Gissentanner and Jackson testified about statements made by Coffman at different times, both witnesses attributed identical statements to her.  Respondent, on the other hand presented no witness to corroborate Coffman, although another manager (Jerry Reimer) was present during Coffman™s April 30 discussion with employees, according to Gissentanner (whom I credit).  Reimer was not called as a witness. Finally, Coffman testified that an employee whom she named, called her prior to the April 30 discussion with employ-ees and asked what would happen if he worked during the strike.  However, Coffman agreed that she stated in her pretrial affidavit that she did not remember the name of any employee who had called with such an inquiry, but that later examination of timecards enabled her to recall this and other names.  The General Counsel™s witnesses, on the other hand, testified on cross-examination without such contradictions.  Their manner of speaking and demeanor were more truthful than Coffman™s. The Board has stated: Although an employer does not violate the Act merely by providing employees s with information relating to union res-ignation, if it additionally creates a situation in which employ-ees would tend to feel imperiled should they refrain from re-signing, the employer™s conduct constitutes the unlawful so-licitation of resignation from union membership.  [Schenk Packing Co., 301 NLRB 487, 489 (1991).]14 Coffman™s statement to employees that they had to resign from the Union in order to continue working obviously tended to make them feel imperiled if they failed to resign. For the foregoing reasons, I find that Supervisor Coffman told employees that they would have to resign from the Union in order to work during the strike and that this constituted unlawful interference with the employees™ Section 7 rights in violation of Section 8(a)(1). The record also shows that Coffman gave advice to employ-ees on how to resign from the Union, displayed sample resigna-tion letters at the April 30 meeting with employees, and mailed such sample letters to employees (Jackson).  I conclude that these actions constituted solicitation of employees to resign from the Union, and also violated Section 8(a)(1).  Grondorf, Field, Black & Co. v. NLRB, 107 F.3d 882 (D.C. Cir. 1997); enf. as relevant 318 NLRB 996 (1995); Manhattan Hospital, supra.                                                            11 GC Exh. 1(m). 12 Accord:  Soltech, Inc., 306 NLRB 269, 271 (1992). 13 R. Br. 23. 14 Accord: Manhattan Hospital, 280 NLRB 113 (1986), enf. 814 sub nom. NLRB v. Manh Eye Ear Hospital, F.2d 653 (2d Cir. 1987). B. The Alleged Confiscation and Destruction of Picket Signs by Security Guards 1. Summary of the evidence Union President Ronald Register testified that Respondent™s facility had a front and back gate, and that the Union originally placed six pickets at each gate.  After the Company obtained a state court injunction against the Union, the latter was limited to five pickets at each gate, and was required to place them no closer than 50 feet from the entrance.  The Union prepared about 50 signs of various sizes, most of them 15 by 24 inches.  Many were not in use at any one time, and the Union kept them in a tent across the street from Respondent™s facility.  The plant was surrounded by a fence and a gate about 75 feet from the building.  There was a ditch outside the fence, and, next to it a public highway, Lane Avenue.  Respondent™s plant manager, Don Young, testified that the ditch was ﬁbetween (Respon-dent™s) property lineﬂ and Lane Avenue.  According to Union President Register, some of the picket signs were placed in the ground in the ditch, and some were on chairs. Register affirmed that the Company caused security guards to come to the plant after the strike began.  They were dressed in uniforms and some of them carried video cameras.  On the day that Respondent obtained the injunction, May 21, the secu-rity guards arrested three pickets.  Ronnie Green, the president of another union (Teamsters) was present, and asked whether he could talk to the policemen.  They agreed, and Green stepped over a ﬁlittle yellow markerﬂ which had been ﬁsprayed.ﬂ  The guards then ﬁcuffed him and took him too.ﬂ  One of the pickets called Register and said that the guards were ﬁtearing upﬂ the picket signs.  Register testified that he saw guards take some of the signs and place them in a garbage can.  Union members ﬁyelledﬂ at the guards that the signs were union property, but the guards kept placing them in the garbage can. Respondent™s plant manager, Don Young, gave a different version of these events.  He denied that any security guards had been authorized to destroy picket signs.  Young testified that a ﬁpolice officer from JSOﬂ said that an officer had nearly been struck by a truck leaving the property, and that his view of the exit had been obstructed by signs that the pickets were ﬁholding up.ﬂ The police officer then instructed the pickets that they would have to ﬁget rid ofﬂ signs obstructing clear views of the exit.  Upon receipt of these orders, the pickets ﬁdiscardedﬂ their signs on the road and into the ditch, which had ﬁstanding wa-ter.ﬂ The signs became ﬁwet and wrinkled,ﬂ and the guards discarded them in the garbage.  Pickets were across the street, but made no objection.  On cross-examination, Union President Register denied that the injunction had anything to do with obstructing views of the exit.  He also denied that there was any water in the ditch, and denied that it had rained that day.   382                                                          DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 2. Factual and legal conclusions Respondent makes the same arguments concerning credibil-ity that it made in the case of Coffman and the General Coun-sel™s prior witnessesŠYoung had tendered his resignation, and ﬁallﬂ the General Counsel™s witnesses had an interest in the proceedings, particularly those who anticipated backpay.  Young stated that he intended to resign when the business was sold, but would stay on as a consultant during the ﬁtransitionﬂ phase.  The pleadings establish that he was the plant manager and a supervisor at the time of his testimony.  With respect to Register, he is not alleged as a discriminatee, and therefore has no right to backpay. Respondent argues that the pickets had ﬁabandonedﬂ the picket signs before the security guards threw them in the trash.15  This contention is implausible, as is Young™s assertion that the pickets made no objection while the guards threw the picket signs into the garbage can.  I do not credit Young™s hear-say testimony about a police officer complaining that signs were obstructing the view of the exit from the plant. The signs were on chairs or in the ditch. Respondent does not contend that they were on company property.  I credit Register™s testi-mony that there was no water in the ditch, and that it had not rained.  In sum, Respondent™s evidence is a complete fabrica-tion. Young was present when the security guards put the picket signs into the garbage. He failed to disavow or prevent such action, and thereby condoned and adopted it. Indiana Desk Co., 276 NLRB 1429 (1985).  The Board has held that an em-ployer™s use of private guards to prevent picketing is a violation of Section 8(a)(1). Holland Rantos Co., 234 NLRB 726 (1978), enfd. sub nom. Eisenberg v. Holland Rantos Co., 583 F.2d 100 (3d Cir. 1978).  Confiscation of picket signs, like outright pro-hibition of picketing, deprives employees of their Section 7 rights, and I find that Respondent™s action violated Section 8(a)(1). C. The Employees™ Offer to Return to Work, and the Com-pany™s Response 1. Summary of the evidence The Company hired replacement employees and continued to operate the plant.  On July 16, operation™s manager, Tom Twardzik, informed the Union that the Company™s last pre-strike offer was still on the table.  Staff Representative C. G. Lanham replied the same day by facsimile that the Union ac-cepted the offer, was prepared to return to work immediately, and asked the company to give instructions to former strikers on ﬁwhen and whereﬂ to report for work.16 On the next morning, July 17, Lanham arrived at the plant with about 60 employees.  He asked a guard for permission to speak to a Company official.  Plant Manager Young came out, but did not speak to Lanham.  The latter then returned to the police lieutenant, and said that the strike had ended, and that he wanted to talk to an official.  Lanham returned to the gate with the lieutenant, and Young came down and spoke with him.  Lanham explained his communications with Twardzik, and Young said that the Union™s offer was denied.  About an hour later, Twardzik arrived, and told Lanham that the Company had no current openings.  He asked Lanham to submit a list of em-ployees interested in returning.  Lanham replied that they all wanted to return.  The same day, July 17, Twardzik sent Lanham a letter stating that the Company was ﬁfully mannedﬂ and had ﬁno openings.ﬂ  He again asked the Union to submit a list of employees willing to return, and stated that the Company would send them notices of a place and time where they could ﬁpositively indicate their interest in being recalled.ﬂ  The Com-pany would then start recalling them by ﬁplant seniorityﬂ as openings occurred.17                                                                                                                      15 R. Br. 33. 16 GC Exh. 2. On July 22 Lanham sent a letter to Twardzik repeating the Union™s acceptance of the Company™s final offer and request-ing that the employees be recalled to work.18  On the next day, July 23, Lanham filed a grievance on behalf of all the union members protesting the Company™s failure to abide by the sen-iority provisions in ﬁthe new 1998 agreement.ﬂ19  On July 27 Lanham wrote Twardzik that he had just received the latter™s July 27 letter.  He repeated the Union™s offer, and enclosed a copy of the new agreement signed by the Union™s officers.20  Lanham wrote to Respondent™s director of human resources, Elaine Coffman, on July 30.  He stated that the replacement employees hired by the Company were probationary employ-ees, and that the Company was required by the contract to al-low other employees to bump probationary and temporary em-ployees during the strike.21 On July 31, Director of Human Relations Coffman re-sponded to the Union™s grievance of July 23 based on the Com-pany™s alleged failure to abide by the seniority provisions of the contract.  Coffman stated that she had reviewed article 7 of ﬁthe current labor agreement in its entirety,ﬂ and concluded that the ﬁApplication of Seniorityﬂ provision applied to job vacancies, reductions in force plant layoffs, and recall and bumping.  None of these events had occurred, according to Coffman, and the grievance was denied.22  Nonetheless, about 2 weeks later, on August 6, Coffman wrote a letter to Union President Register stating that ﬁreview of the contract shows that plant seniority is the appropriate criteria to use in recalling personnel to the plant.ﬂ  The letter enclosed the most recent ﬁplant seniorityﬂ roster and stated that recall would begin August 10 in accor-dance with this list unless Coffman heard to the contrary from the Union.23  17 GC Exh. 3. 18 GC Exh. 4. 19 GC Exh. 5. 20 GC Exh. 6. 21 GC Exh. 7.  Sec. 7.1 of the contract provided that all employees were considered to be probationary employees during the first 90 days since the date of last hire, and that ﬁsuch probationary employees shall not have the right to the grievance procedure nor the right to bid on any openings that may occur and those benefits to which all permanent Company employees are entitled.ﬂ  Sec. 7.8.1.7 covered bidding for jobs.  It states: ﬁProbationary employees are not eligible to participate in the bid process.ﬂ GC Exh. 17. 22 GC Exh. 9. 23 Sec. 7.2 of the contract stated that plant seniority was the length of continuous service from the employee™s last date of hire.  Sec. 7.3 provided that departmental seniority was the length of continuous ser-  FLORIDA WIRE & CABLE 383 As indicated above, Respondent continued to operate the plant with replacement workers during the strike.  There were approximately 123 strikers.24  Vacancies in the plant occurred during the strike.  Respondent filled these vacancies by posting a job, and filling it with one of the replacement employees.  The Union was not informed of the posting.  The Company would then recall one of the strikers to the position vacated by the promoted replacement worker.  As a result of this proce-dure, some strikers were not returned to their former jobs or one that was substantially equivalent.  Coffman asserted that the job vacated by the replacement employee was the ﬁtruly openﬂ position.  She began the recall on about August 20, util-izing ﬁplant seniorityﬂ as the selection process. Prior to recalling strikers, Respondent began the transfer of replacement workers into vacant positions in response to bids from the replacement workers.  On July 31, about 2 weeks after the strike began, vacancies appeared in the core processes de-partment, and the Company granted bids by Richard Haller, Fredbert Tenchavez, and Benito Perez.25  Respondent™s records show that Haller and Tenchavez each had a seniority date of June 8, 1998, and that Perez had a seniority date of June 17, 1998.26  Accordingly, each received a job in response to a bid less than 90 days after his hiring date, at a time when he was a probationary employee.27  Replacement employee Kelon Yown submitted a bid for a new job on August 3, 1998, and received it on August 6.28  Yown™s seniority date was June 11, 1998.29  Accordingly, he was also a probationary employee at the time he successfully bid for a new job.  On August 17, 1998, Re-spondent moved replacement employee Abday Battle to a va-cancy created by the departure of the incumbent.30  Battle™s seniority date was June 10, 1998.31  Battle was a probationary employee.  James Harrelson™s seniority date was June 3, 1998, but he was awarded an electrician™s position on August 18, when he was a probationary employee.32  All of the former strikers were then available for employment.  The CBA pro-vided that ﬁ[p]robationary employees are not eligible to partici-pate in the bid process.ﬂ33  Respondent continued to transfer replacement employees to open positions after beginning the recall of strikers.                                                                                                                                                        vice in the department where the employee was employed since the date of his entry into that department.  Sec. 7.8, ﬁApplication of Senior-ity,ﬂ applied to ﬁjob vacancies, reductions in force, plant layoffs, recall-ing and bumping.ﬂ  In any one of these circumstances, ability to per-form the work and physical fitness were to be considered.  If these factors were relatively equal in comparing job applicants, seniority, ﬁdepartmental, then plantﬂ was to be the ﬁdetermining factor.ﬂ  Sec. 7.8.l, entitled ﬁJob Vacancies,ﬂ provided that jobs would be filled in accordance with the provisions of Sec. 7.8. GC  Exh. 17. 24 GC Exh. 20. 25 GC Exh. 19. 26 R. Exh. 3, p. 4, ﬁFabricationﬂ seniority list. 27 See fn. 21, supra. 28 GC Exh. 19. 29 R. Exh. 3, p. 4, ﬁFabricationﬂ seniority list. 30 GC Exh. 19. 31 R. Exh. 3, p. 4, ﬁFabricationﬂ seniority list.   32 GC Exh. 19; R. Exh. 3. 33 Supra, fn. 2l. 2. Factual and legal conclusions The parties agreed that the strikers were economic strikers.34  In NLRB v. Fleetwood Trailer Co., 389 U.S. 375 (1967), the Court held that an individual whose work ceases because of a labor dispute remains an employee unless he has since obtained regular or substantially equivalent employment, and that an employer who refuses to reinstate him must show legitimate and substantial justification for this refusal.  The Court ob-served that an action of this nature was so destructive of em-ployee rights that it was an unfair labor practice without refer-ence to the employer™s intent or motivation. In Laidlaw Corp., 171 NLRB 1366 (1968), enfd. 414 F.2d 99 (7th Cir. 1969), the Board held that economic strikers who unconditionally apply for reinstatement at a time when their positions are filled by permanent employees are entitled to ﬁfull reinstatementﬂ upon the departure of replacements unless they have acquired regular and substantially equivalent employment, or the employer can sustain his burden of proof that the failure to offer reinstatement was for legitimate and substantial busi-ness reasons. A factual situation similar to that in the case at bar took place in MCC Pacific Valves, 244 NLRB 931 (1979).  In that case there was a strike of 1 month™s duration after which the parties resumed negotiations, and the employer reinstated about two-thirds of the strikers.  Thereafter, it began posting jobs for bid-ding by employees then on the payroll, including striker re-placements and reinstated strikers.  There remained unrein-stated strikers to whom jobs were not offered, or who were offered jobs only if there were no bidders.  Some strikers who were not offered the posted jobs were invited to bid on the jobs which arose as a result of a ﬁso-called chain reactionﬂ (id., p. 931).  An opening was posted for which employees in the plant placed their bids.  As each employee whose bid was successful moved into his new job, his prior job became vacant, and bids were made to fill it.  Jobs at the lowest end of the classification scale finally became open, and the employer invited remaining strikers to bid on these jobs, rather than the jobs which were first posted.  The Board held that the employer was not entitled to prefer striker replacements then on the payroll to qualified strikers awaiting reinstatement.  The employer could not bypass qualified unreinstated strikers by waiting to make a job offer to them only if there were no successful bidders from among the striker replacements, nor could it wait until the ﬁchain reaction effectﬂ had run its course before offering unreinstated strikers the initial job vacancies created by the departure of employees.  By doing so, the employer violated Section 8(a)(1) and (3) of the Act (id. at 936).  In Rose Printing Co., 304 NLRB 1076 (1991), the Board considered the issue of whether an employer must offer former strikers reinstatement to jobs which they are qualified to per-form but which are not the same or substantially the same as their prestrike jobs.  In Fleetwood the Court had stated:  34 Although I have found that Coffman™s speech to employees on the eve of the strike was an unfair labor practice, I make no finding at variance with the position of the parties.   384                                                          DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD The status of the striker as an employee continues until he has obtained ﬁother regular and substantially equivalent employ-ment.ﬂ . . .  If and when a job for which the striker is qualified becomes available, he is entitled to an offer of reinstatement.  The right can be defeated only if the employer can show ﬁle-gitimate and substantial business justifications.ﬂ35 The Board, in Rose Printing stated that the Court in Fleet-wood did not address the issue here.  ﬁSignificantly, there was no discussion concerning the issue now under discussion, that is, whether strikers are entitled to any jobs for which they are qualified or whether the reinstatement obligation extends only to their former jobs or substantially equivalent jobs.  There was no discussion of this issue because it was not before the Court.  Hence, the Court™s reference to a job for which a striker is qualifiedﬂ cannot be viewed as a resolution of that issue.  Con-cededly, Board, in striker reinstatement cases has sometimes used the Fleetwood phrase ﬁjobs for which the striker is quali-fied.ﬂ  These cases, however, did not involve the issue of the kind of job to which the striker is entitled (cases cited) or make clear elsewhere in the opinion the underlying assumption that the positions at issue are the strikers™ old jobs or equivalent positions.36  The Board cites numerous cases in which the cor-rect analysis is made.37  ﬁAlthough the Supreme Court has not resolved the issue under discussion in this case, the Board has done so.ﬂ  Its position in Rose Printing is summarized as fol-lows: In considering whether an employer should be re-quired to offer a replaced striker reinstatement to a non-equivalent job which the striker is qualified to perform, we do not quarrel with the assertion that ﬁa lesser job with less pay and/or reduced benefits may not be as attractive but it is better than no job at all.ﬂ (citation)  Our duty in defining a former economic striker™s rights under Fleetwood and Laidlaw, however, does not entail consideration of strik-ers™ economic needs.  Our duty is to ensure that strikers who have unconditionally offered to return to work are to be treated the same as they would have been had they not withheld their service.  They are therefore entitled to re-turn to those jobs or substantial equivalents if such posi-tions become vacant, and they are entitled to nondiscrimi-natory treatment in their applications for other jobs.   . . . . In addition, we note that a striker™s acceptance of a po-sition which is not the same as or substantially equivalent to that striker™s prestrike position does not extinguish the statutory right to subsequent reinstatement to a vacant pre-strike position or a substantially equivalent one. [Citation]  Acceptance of the General Counsel™s argument would therefore mean that a striker would have two reinstatement rights and that employers would have two correlative obli-gations.  That is, a striker would have a right to reinstate-ment to any job which the striker is qualified to perform, even if that job is not the same as or substantially equiva-lent to the striker™s prestrike position.  In addition, as soon thereafter as the striker™s former job or a substantially equivalent one became available, the striker would have a right to transfer to that job.  Similarly, even though an em-ployer has acted lawfully in replacing a striker, the em-ployer would be obligated to reinstate the striker to a va-cant nonequivalent job which the striker is qualified to perform.  The employer would also be required to transfer the striker to a prestrike job or to a substantially equivalent one when it became available and to hire another person to fill the vacancy left by the transferring striker.  In our view, a striker is not entitled to such preferential treatment and an employer need not suffer such dislocation simply to preserve the striker™s continuing employee status [id. at 1078].38                                                                                                                      35 388 U.S. 26, 34 (1967). (Emphasis added.) 36 Rose Printing Co., 304 NLRB, 1077 at fn. 4 (1991). 37 Ibid. New Era Electric Corp, 217 NLRB 477 fn. 1 (1975); Certi-fied Corp., 241 NLRB 369 (1979); Highlands Medical Center, 278 NLRB 1097 (1986); and Oregon Steel Mills, 291 NLRB 185 (1988). As set forth above, the strikers in the case at bar made an un-conditional offer to return to work on July 16, and 60 of them showed up at the plant the next day. Respondent did not rein-state any of them at that time, and engaged until late August in the correspondence set forth above.  In the meantime, it allowed replacement employees, including probationary employees, to bid for new jobs.  This process continued after Respondent be-gan recalling strikers, which it did by placing them in the vacan-cies created by the departure of replacement employees to other jobs in response to bids. Respondent presents a series of arguments that its actions were lawful.  Thus, the Company contends that MCC Pacific Values is inapposite, as follows: MCC Pacific Valves and similar cases are inapposite, how-ever here (in the case at bar), while FWC™s returning strikers were recalled to the first available position for which they were qualified, these same employees retained the contractual right to bid into their former position as soon as it became open.  In contrast, the facts in MCC Pacific Valves and similar cases indicate that in those cases, recall to a different job op-erated to extinguish Laidlaw rights and potentially prevent a former striker from returning to his preŒstrike job.  Here (i.e., the case at bar), the former strikers received every bit of their Laidlaw rights i.e. the right to reinstatement to their former or equivalent job), as well as the added benefit of more senior strikers returning to work even sooner than they would have been able to had the Company made the employees wait until their position on an equivalent job came open.39 Respondent then proceeds to a discussion of Rose Printing.  The Company agrees that the case holds that offering a non-equivalent position with the subsequent right to transfer into the employee™s old position when it becomes available would cre-ate rights in the returning striker above and beyond Laidlaw rights.  Respondent in fact quotes some of the language from  38 Accord:  Towne Ford, Inc., 327 NLRB 193 (1998).  The Board found that the employer violated the Act by failing to reinstate strikers to substantially equivalent positions. 39 R. Br. 39.  Some repetitive language in the above quotation, an obvious clerical error, has been eliminated.   FLORIDA WIRE & CABLE 385 Rose Printing cited above in support of its position, and contin-ues as follows. FWC™s former strikers with higher plant seniority were more than just reinstated; they were given a preference to return to work as soon as possible.  The undisputed facts show that the returning employees were placed back to work by seniority in the first position that became available for which they quali-fied.  To the extent that a former striker was not reinstated to his previous position or another position which he desired, he contractually retained the right to bid into a desired position as soon as that job became available.  Therefore, his Laidlaw rights were never extinguished, and he was no worse off than if the Company waited until his former position was open to recall him.  Such action indeed provided the more senior re-turning strikers better treatment than they would have re-ceived under the recall procedure the NLRB claims FWC should have utilized.40 Respondent™s arguments are not supported by the evidence or by Board law.  Its contention that a recall to a different job extinguishes the striker™s Laidlaw rights is flatly contradicted by the language from Rose Printing quoted above.  The Com-pany™s reasoning that the striker is getting better treatment un-der its recall program than the method mandated by the Board is indistinguishable from the argument considered and rejected by the Board in Rose Printing.  The Company™s recall method here is subject to the same criticism, which the Board stated in Rose Printing.  Respondent™s reliance on that case is inexplica-ble, and its argument based upon it is an extended nonsequitur.  The Company claims that it had a ﬁlegal obligationﬂ to reinstate strikers to positions for which they were qualified, and cites cases with opinions, contrary to Rose Printing.41  Those prior decisions are explained in Rose Printing. Respondent™s argument that its recall of strikers was pursu-ant to their seniority rights under the CBA is similarly without merit.  To begin, Human Resources Director Coffman™s letter to the Union dated July 31, states that article 7 of the CBA (ﬁSeniorityﬂ) does not apply to the facts in this case.42 One week later, on August 6, Coffman wrote to the Union that, un-der section 7.12 of the CBA, ﬁplant seniority was the appropri-ate criteria to use in recalling personnel to the plant.ﬂ43  Section 7.12 of the CBA, cited by Coffman, covers the Company™s posting of a seniority list, not recall itself.  The prior section, 7.11.2, provides that ﬁ[I]n all cases of job vacancies, [r]ecalls to the plant will be on the basis of plant seniority, recalling the senior plant employee first in keeping with the provision of Article 7.8.ﬂ  Section 7.8 (ﬁApplication of Seniorityﬂ) provides that, in all cases of job vacancies, reductions in force, plant layoffs and bumping, in the event competing applicants for a job are relatively equal in ability to perform and physical fit-ness, ﬁSeniority (departmental, then plant ) . . . shall be the determining factor.ﬂ. . .  In the event that there is no qualified applicant according to the ability to perform and physical fit-ness criteria, ﬁthen departmental seniority followed by plant seniority shall be the deciding factorﬂ (emphasis added).44                                                                                                                        40 Ibid at 49. 41 R. Br. 38. Toledo 5 Auto/Truck Plaza v. NLRB, 933 F.2d 1010 (6th Cir. 1991); NLRB v. American Olean Tile Co., 826 F.2d 1498 (6th Cir. 1987); Arlington Hotel  Co. v. NLRB., 785 F.2d 249 (8th Cir. 1986); and Foote & Davies, 278 NLRB 72 (1986), in which I wrote the ALJ decision. 42 GC Exh. 9. 43 R. Exh. 3l. Despite these provisions, the Company used plant seniority in recalling strikers.  This procedure was contrary to the plain language of the contract.  Coffman argued at the hearing that the contract does not refer to ﬁstrikesﬂ (with one exception not relevant), nor ﬁstrikers.ﬂ However, the CBA repeatedly uses the phraseology, ﬁIn all cases of job vacanciesﬂ preceding the pro-cedure for recall.  It is obvious that the issues involved in this case are job vacanciesŠthe Company posted them.  The con-tract language does not exclude applicants returning from a strikeŒit says, simply ﬁin all cases of job vacancies.ﬂ  The Company™s procedure ignored this plain language.  Further, as definitively set forth in section 7.8 (ﬁApplication of Seniorityﬂ), recalls shall be based first on departmental, then on plant, sen-iority Respondent also ignored this contractual provision. In addition, the Company allowed probationary employees to bid on new jobs, contrary to section 7.8.1.7 of the CBA.45 The complaint alleges that Respondent™s failure to reinstate the strikers to their former or substantially equivalent positions, absent substantial and legitimate justification, violated Section 8(a)(3).  This view is sustained in Towne Ford, Inc., 327 NLRB 193 (1998).  Accordingly, consideration of the circumstances of individual strikers is warranted.  Since the complaint alleges additional unlawful statements by Human Resources Director Coffman, and unlawful discharges, it will be convenient to consider these issues together. D. The Recall of Strikers, Discharges, and Alleged  Unlawful Statements 1. The discharges a. Curtis G. Walker Curtis G. Walker was employed in 1967, and was a ﬁwire drawerﬂ on the day shift at the time of the striker in 1998.  He went on strike, and after its conclusion, on August 17, received a call from Human Resources Director Coffman offering him a job in ﬁgalvanizing (galli)ﬂ on the nightshift.  Walker replied that, during a prior strike in 1980, all the strikers went back to their prior jobs at the end of the strike.  ﬁGalvanizingﬂ was different from ﬁwire drawing.ﬂ  Coffman replied that she had only one job to offer, and that Walker would be terminated if he did not accept.  Walker told her to send his vacation pay, and Coffman sent him a letter with vacation pay terminating him on August 23, 1998. The letter stated that he was being terminated because he rejected the job which had been offered and that no further position would be offered to him.46  In February 1999, Coffman called him and asked whether he would like to go back to wire drawing.  Walker accepted.  44 GC Exh. 17. 45 Ibid. 46 GC Exh. 11.   386                                                          DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD b. James E. Walker James E. Walker was employed by Respondent in 1968 and was a storeroom clerk at the time of the strike in 1998.  He received a call from Coffman on August 17, in which she of-fered him a job in ﬁgalvanizing (galli).ﬂ  Walker had previously worked at this job, and told Coffman that he could not accept it because the lead and zinc made him sick. Coffman replied that he would be terminated if he did not accept the job, and sent him a letter dated August 26, 1998, confirming this and stating that no further position would be offered to him.47  On May 12, 1999, Coffman called and said that she had a job in ﬁgalli.ﬂ  Walker accepted because he needed the money.  He was later transferred to his old position as a storeroom clerk.  Walker denied that his plant or departmental seniority had been re-stored at the time of his return, although he believed that he received this later. c. William B. Carter William B. Carter was hired in 1974 and was a maintenance craftsman on the dayshift at the time of the strike in 1998.  He was not a member of the Union, but joined the strike in sympa-thy.  After the strike ended, Carter received a telephone call from Human Resources Director Coffman.  They differ on the details of this conversation, principally on the sequence in which sev-eral topics were discussed.  According to Coffman, she offered Carter recall to a position as a ﬁstranding rewinder.ﬂ  Carter replied that he was working at a ﬁgood jobﬂ as an engineer, and did not know whether he wanted to return to the Company.  Coffman told him that he had to make a decision, and that the Company would not offer him any other position.  Carter re-plied that he was happy where he was, and did not want to come back.  Coffman added that Carter did inquire about the availability of a position as a maintenance craftsman, and Coffman replied that there was no opening.  Coffman then sent Cartera letter, dated September 5, 1998, summarizing her ver-sion of this conversation and terminating Carter.48 Carter testified that Coffman offered him a job as a ﬁstrander rewinderﬂ and told him that he would be terminated if he did not accept.  He could later apply to be rehired as a new em-ployee, in which event he would lose his seniority.  Carter de-nied that he told Coffman he was happy working at another job, or that he did not want to come back to Respondent.  He told her that he would come back to a job in maintenance. Almost a year later, on July 12, 1999, Coffman called Carter and offered him his old job as a maintenance craftsman at the same pay.  He accepted. Coffman acknowledged that Carter asked about the availabil-ity of his old position during her first conversation with him.  It is unlikely that Carter would first say that he did not want to come back to the Company, and then inquire about the avail-ability of his old job.  I conclude that he did ask about his old job, and told Coffman that he would be willing to come back to it.  His action about a year later accepting the job is consistent with this version of the conversation.                                                                                                                      47 GC Exh. 12. 48 GC Exh. 13. d. Joseph C. Almond49 Joseph C. Almond was employed in 1989 and was in the ﬁgalliﬂ department on the first shift at the time of the strike in 1998.  He testified that, after the strike, ﬁabout November 10, or somewhere about mid-November,ﬂ he received a call from Coffman offering him a job in ﬁwire drawingﬂ on the nightshift.  This process, according to Almond, is where ﬁthe different grades of wire begin.ﬂ Almond testified that he was not familiar with this work, and that the machinery ﬁintimidatedﬂ him.  Further, he was disturbed by the fact that the work was on the nightshift.  After considering the matter, he called Coffman and said that he could not take the job.  If Coffman had offered him his old job, he would have accepted.  However, he decided to pursue attempts to make his own living, in music, and lawn mowing.  Accordingly, he called Coffman back after consider-ing the matter, and told her that he could not accept the position which she had offered.  He denied that he told Coffman he did not want to return to the Company.  She replied that she would have to terminate him, and sent him a letter dated November 10, 1998, stating that he had ﬁvoluntarily resigned.ﬂ50 Respondent submitted a document entitled ﬁ1998 Job Bid Log.ﬂ  It shows that on August 20, October 31, November 12, December 11 and 29, 1998, Respondent posted jobs in ﬁgalli,ﬂ or ﬁgalvanizing,ﬂ and that it filled some of these jobs with re-placement employees.51  The Company™s refusal to return Al-mond to a job which he wanted, and which it was having diffi-culty in getting other employees to accept, is inexplicable. In September 1999, about 10 months after he had rejected Coffman™s first job offer, Almond called Coffman and later visited her in her office.  He asked for employment, and she offered him a job in ﬁstrandingﬂ on the nightshift.  Almond had not been successful in the private work he had attempted, ﬁswallowed his pride,ﬂ and accepted Coffman™s offer.  On cross-examination, Almond was asked why he accepted the ﬁstrandingﬂ job in 1999 after having rejected the ﬁwiredrawingﬂ job in 1998. Although ﬁwiredrawingﬂ and  ﬁstrandingﬂ were in the new ﬁcore processesﬂ department, they utilized ﬁentirely different machines,ﬂ according to Almond. Coffman testified that, during her first conversation with Almond (1998) she offered him a job in ﬁstranding.ﬂ  He re-plied that he was playing with a band, and doing yard work, and rejected the offer.  Coffman asserted that she had no idea that Almond would have accepted if she had offered him his old job in the ﬁgalliﬂ department.  49 The complaint does not list Joseph C. Almond as an alleged dis-criminatee.  At the hearing, the General Counsel moved to include his name in par. 12 of the complaint. The General Counsel affirmed that he had received Almond™s name from discharge letters submitted to the General Counsel by Respondent, and that the circumstances were the same as in the cases of other alleged discharges. Respondent opposed this motion.  The General Counsel pointed to para. 11, alleging the Company™s refusal to reinstate named employees and others ﬁsimilarly situated.ﬂ  I granted the motion on the ground that there was no show-ing that Respondent had been prejudiced and suggested an appeal from my ruling.  There was no appeal. 50 GC Exh. 14. 51 GC Exh. 19.   FLORIDA WIRE & CABLE 387 The record shows that a position in ﬁgalliﬂ was available throughout 1998 including mid-November, and that Almond had worked in this department when the strike began.  Instead of offering this position to Almond, Coffman offered it to re-placement employees.  I conclude that Coffman™s offer to Al-mond of a job in wire drawing after the strike was not to a sub-stantially equivalent position and was on a different shift. e. Factual and legal conclusions The employees listed above were economic strikers.  They continued to be employees unless they had acquired ﬁother regular and substantially equivalent employment.ﬂ  Fleetwood Trailer, supra.  There is no such evidence in the cases of Curtis or James Walker, or William Carter, and the evidence pertain-ing to Joseph Almond shows that his other employment was neither regular nor substantial. These employees were not required to accept reinstatement to a position which was not the same as or substantially equiva-lent to their former jobs, and refusal to accept such an offer did not eliminate their reinstatement rights. Rose Printing, supra.  The evidence shows that the jobs which were offered to them were not the same as or substantially equivalent, in part because the offers were for jobs on a different shift.  Harvey Engineer-ing Corp., 270 NLRB 1290 (1984).  I conclude that Respon-dent™s failure to reinstate them to their former or substantially equivalent jobs  violated Section 8(a)(3) and (1) of the Act, as did its discharge of them for their refusal to accept the proffered jobs.  Towne Ford, Inc., supra, Coffman™s statements to them that she would have to terminate them for failure to accept the proffered jobs were independently violative of Section 8(a)(1). The fact that the Company later employed them does not constitute repudiation of its unlawful discharges of them, in part because in the cases of James Walker and Joseph Almond they were still not reinstated to former or substantially equiva-lent jobs, and for the reason that Respondent has not complied with the requirements of Passavant Memorial Hospital, 237 NLRB 138 (1978).  Its actions were not timely, unambiguous, specific in nature, or free from other unlawful conduct. E. The Alleged Failure to Reinstate Strikers to the Same or Substantially Equivalent Positions 1. Gladys Jackson Gladys Jackson had been employed for 3 years, and was in the fabrication department at the time of the strike.  Her rate of pay was $9.61 Coffman called her at the end of January 1999, and said that the Company had openings in stranding and the galli.  Jackson had previously tried the stranding position with-out success, and accepted the galli job after the strike.  Her rate of pay was $9.61.  A vacancy in fabrication appeared, and Jackson bid on the job.  She received it, but her departmental seniority was not restored at the time.  The Company restored it about a week before the hearing. 2. Theron Ring Theron Ring started working for Respondent in 1985, and was a maintenance mechanic at the time of the strike in 1998.  He received a call from Coffman in October.  She offered him a job in stranding.  Ring testified that he asked about a job in maintenance, and that Coffman replied that he would never go back to maintenance.  Ring called her back after some delay, and said that he would accept the stranding position.  He then thought it over again, and decided not to accept the job.  Ring testified that he was not familiar with operating the machines in stranding, and that the Company did not give adequate training.  Although he had received a reporting date, he did not appear, and did not inform the Company that he was not accepting the job. Coffman did not deny that Ring asked about a maintenance job.  However, she denied that she told him he would never be in maintenance.  Ring™s testimony that he asked about a main-tenance job is unrebutted, and Coffman™s testimony is an in-complete recital of the conversation.  Ring was truthful in ap-pearance, and his claim that he asked about his former job is very probable and consistent with the requests of the other strikers.  Ring was a current employee at the time of his testi-mony, a fact which under current Board law makes it unlikely that he would testify falsely about his employer.  I credit his account of his conversations with Coffman, including her statement to him that he would never be back in maintenance.  Ring™s failure to report did not constitute abandonment of his reinstatement rights since stranding was not an equivalent posi-tion.  Alaska Pulp Co., 326 NLRB 522, 532 (1998). 3. Randolph Cooke Randolph Cooke was hired in 1980, and was a die shop op-erator on the dayshift at the time of the strike in 1998.  His pay scale was $9.78.  The function of this position was to order dies and keep supplies for the employees in the wiredrawing de-partment.  Although the die shop position was not a part of the wiredrawing department, Cooke interacted with the employees in wiredrawing, and on occasion engaged in special projects in that position.  This occurred three or four times a year, and lasted about half an hour on each occasion. Coffman called Cooke after the strike, and offered him a job in stranding on the nightshift.  He asked whether there were any available jobs in the die shop.  Coffman replied that there were none, and that Cooke™s rejection of this offer ﬁwould be consid-ered a termination.ﬂ  Cooke accepted the job at a pay scale of $9.45.  There was more lifting and pushing in the stranding job than there had been in the die shop position, and the work was dirtier.  It was the ﬁdifference between day and night,ﬂ accord-ing to Cooke.  His departmental seniority was not restored. Cooke was next transferred to wiredrawing, at a pay scale of $10.20.  About a year before the hearing, i.e., about January 1999, Coffman told Cooke that she had a job in the die shop.  He bid for and received this position.  However, Cooke did not get his departmental seniority until about a week before the hearing. Coffman™s testimony on these matters is difficult to under-stand.  She testified that the die shop was part of wiredrawing, that this job had been placed in ﬁcore processes.ﬂ  Asked whether Cooke worked in the same job before the strike as he did after the strike, Coffman replied, ﬁSame department.ﬂ  This was based on her contention that the die shop was a part of wiredrawing, and that the latter had been subsumed in core processing.  Asked why, under this theory, Cooke had not im-  388                                                          DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD mediately received his departmental seniority, Coffman agreed that the failure to do so was a mistake. In lieu of disentangling Coffman™s testimony, I credit Cooke™s simple and straightforward account.  He was offered a job in stranding, and this job was more difficult and dirtier than the job as a die operator.  The job was on the nightshift, com-pared to Cooke™s prestrike job on the dayshift.  He was told that failure to accept the job would be considered a termination. His pay rate was less than his prestrike pay, and he did not receive his departmental seniority. 4. Vandell Johnson Vandell Johnson was hired in 1970, and was a warehouse-man and inventory clerk at the time of the strike in 1998.  Coffman called him in August, and said that she had a job available on the nightshift in the galli at an hourly rate of $9.45.  Johnson had heard from other employees that they had received letters from the Company stating that they would be terminated if they did not accept the Company™s offer. He accepted the job. Johnson testified that his job in galli was entirely different from his prestrike job. In the latter, he drove forklifts and helped with inventories.  He characterized the galli work as a ﬁlabor job.ﬂ Johnson was later transferred to his prestrike job, but the date is uncertain.  He did not receive his departmental seniority at this time.  It was given to him about a week before the hearing in this matter. Johnson™s testimony is uncontested and is credited. 5. Matthew Couitcher Matthew Couitcher was employed in 1988 and was a fabrica-tion machine operator on the dayshift at the time of the strike in 1988.  After the strike, he received a letter from Coffman dated November 2, advising him that she had a position for him in core processes on the nightshift.  If she did not hear from Couitcher within 7 days, she would terminate him and he would not be offered any52 further openings.  Couitcher called her and said that this was not his old job.  According to his testimony, Coffman replied that he could take it or be fired. He accepted. A month or 2 after he returned to work, Couitcher bid on an opening on his prestrike job, and was awarded it.  However, he refused to accept it, and testified that the reason was Coffman™s statement to him that he would be the ﬁjuniorﬂ employee in the department.  Couitcher testified that this meant he would be the first to be laid off in the event of a layoff, and that he would have the last choice of shift. Later, in March 1999, another opening in Couitcher™s pre-strike job appeared.  He bid on it and was awarded the job on the dayshift.  However, Couitcher still does not have his de-partmental seniority. Coffman testified that Couitcher told her during the first conversation  that the Union had informed Couitcher that, in the event of a victory in the case before the Board, only those em-ployees who had not bid back into their original departments would have their seniority restored.  Coffman agreed that any such position was ﬁunreasonableﬂ and ﬁridiculous,ﬂ and Couitcher denied it.                                                                                                                      52 GC Exh. 22. I note that Coffman claimed that, a week before the hearing, she had restored the departmental seniority of all strikers who had bid back to their original positions.  Couitcher bid back to his original position but testified under oath a week later that his departmental seniority had not been restored, and that he was close to being the most junior employee in the department.  I credit Couitcher™s testimony that Coffman told him he would be the junior employee in the department if his first bid for the job was successful.  6. Lau Letioa Lau Letioa was hired in 1981, and was a maintenance me-chanic at $11.86 hourly on the dayshift at the time of the strike.  On October 17, Coffman sent Letioa a letter offering him a position in core processes, and advising him that he would be terminated if she did not hear from him within 7 days, and that no other employment offer would be made.53  Coffman also called Letioa, and said that the job was in wiredrawing at a rate of $9.45.  Letioa asked about his prestrike maintenance job, and Coffman replied that he would have to accept the wiredrawing job and bid on the maintenance job. Letioa asked whether he could stay at home and bid on the maintenance job from there, but Coffman rejected this procedure.  About 2 weeks later, Letioa was allowed to bid on a maintenance job, and received it at his old wage rate.  However, his departmental seniority was not restored until the week before the hearing.  Letioa™s testi-mony is uncontested and is credited. 7. Dwayne B. Cuthbert Dwayne B. Cuthbert was hired in 1988, and was a highŒspeed rewinder in the fabrication department on the dayshift at the time of the strike in 1998.  The wage rate was $9.6l.  Coffman called Cuthbert, and offered him a job in the stranding department on the nightshift at a rate of $9.45.  Cuthbert ac-cepted the position.  After about 3 months, a position in Cuthbert™s old department was posted, and Cuthbert received the award.  However, it was for the nightshift, unlike Cuthbert™s prestrike job.  Cuthbert testified that the Company had a day-shift position available, but added, ﬁThey had their favorite people they wanted to put on the dayshift.ﬂ  After a few weeks on the nightshift, a dayshift position was posted, and Cuthbert received it.  However, Cuthbert did not have his departmental seniority, there was a reduction in force, and he was compelled to go back to the nightshift.  Cuthbert affirmed that his depart-mental seniority had not been returned on the date that he testi-fied.  His testimony is credited. 8. Edward Norman Edward Norman was employed in 1975 and was doing in-ventory control work in the storeroom at a rate of $9.93 at the time of the strike in 1998.  After the strike, Coffman called and had a conversation with Norman™s wife.54  Coffman said that there was an opening in the galli.  Mrs. Norman asked whether  53 GC Exh. 23. 54 Respondent did not object to the hearsay nature of Coffman™s conversation with Norman™s wife.   FLORIDA WIRE & CABLE 389 there was an opening in the storeroom.  Coffman replied that the storeroom did not exist as it had previously, and that the only opening was in the galli.  If Norman rejected this offer, he would be terminated.  Norman accepted at an hourly rate of $9.45. There were one or two postings for a job in the storeroom for which Norman did not bid.  His reason was the fact that the employees in the department were being trained to do other jobs, and Norman did not want to do other work.  He finally bid on a job which he thought was similar to his prior job, but ac-knowledged that he will still have to learn other jobs.  He has not received his departmental seniority. 9. Glen Gray Glen Gray was hired in 1988 and was a fabrication operator on the nightshift at the time of the strike in 1998.  Coffman called on December 28, and said that she had a position on the nightshift in the galli.  Gray asked whether any other position was available, and Coffman replied that there was none.  Gray described the work in the galli as much heavier, and dangerous with molten metal.  The employees had to move reels of wire weighing hundreds of pounds. Gray accepted because, he said, he had no other choice.  On his bid he stated that he intended to seek restoration of his plant and departmental seniority.  On January 12, 1999, a job was posted for a fabrication operator on the nightshift.   Gray bid for the job and received it. He testified that he did not receive his departmental seniority until about a week before the hearing.  However, he was transferred to the dayshift before this took place. After Gray was transferred to the dayshift, the Company re-quested a volunteer for overtime work.  Gray did not want the job, but was compelled to accept it because the other machine operator did not want it.  The other employee had departmental seniority over Gray, having acquired it when he was hired dur-ing the strike.  As Gray put it, ﬁI™ve worked there for 11 years, and the other employee had been there since the strike.ﬂ  The CBA requires the Company to offer mandatory overtime work plantwide before compelling a departmental employee to do the work.55  There is no evidence that the Company did so on this occasion.  10. Raymond Proctor Raymond Proctor was hired in 1966 and was a senior main-tenance mechanic on the dayshift at the time of the strike in 1998.  Coffman called and asked him whether he knew how to run a strander.  Proctor replied that it had been 25 years since he had done so, and asked whether he could go back to mainte-nance.  He testified that Coffman told him that he would never be back in maintenance.  He, therefore, accepted the strander position on the nightshift at  $9.45. His wage rate as a senior mechanic had been $11.69. The Company transferred Proctor to fabrication after about a month on the strander. An opening in maintenance was posted, but Proctor did not bid on it.  He stated that he thought the Company was trying to make fun of him.  He acknowledged that Coffman asked him whether he was going to bid on the job, but denied saying that he was happy in fabrication.  An-other opening in maintenance was posted in April 1999.  Proc-tor bid on it at this time, and received it at a wage rate of $12.05.                                                                                                                      55 GC Exh.. 17, art. 20.3. Coffman™s testimony is consistent with Proctor™s, except for her denial that she told him that he would never be back in maintenance.  She had made similar threats in the past.  Proc-tor, on the other hand, was an employee of the Company at the time of his testimony.  I credit his account on this issue. 11. Flozzell Perkins Flozzell Perkins was hired in 1988, and was in the fabrica-tion department at the time of the strike in 1998.  Perkins joined the strike, but called Coffman and said that he wanted to return to work.  He testified that he told the Company that he wanted to go back to fabrication, but was informed that the only open-ing was in the galli.  Perkins accepted this, He testified that the job in galli was different from his job in fabrications.  He testi-fied that there were ﬁplenty of openingsﬂ in fabrication because a lot of people had quit.ﬂ  Perkins affirmed that other employ-ees who had less seniority received those jobs.  He testified that he had no opportunity to bid for one of these jobs until late in 1998.  He did so because he was having trouble with a coŒworker on the galli. Respondent™s job bid log shows openings in fabrication for the months of August, October, and November, and that Per-kins was transferred to fabrications on November 22.56  Coffman testified that she asked Perkins on several occasions to bid for a job in fabrications, and that he did not do so until No-vember. 12. John Toothman John Toothman was hired in 1973 and was a yardman at the time of the strike in 1998.  Coffman called him after the strike and asked him to report for work.  She did not state the nature of the job.  Toothman reported on September 2, and Plant Man-ager Don Young assigned him to the galli.  After about 5 months, the Company told him that a job was available in the yard on the nightshift.  He bid for and received this job.  The employee on the dayshift later transferred to another job, and Toothman was changed to the dayshift. Coffman contended that material handling positions were available, and that if Toothman had bid on one of these, he would have been doing essentially the same thing as he was before the strike.  Coffman stated that she explained this to Toothman, but that he refused her advice. 13. David Paquay57 David Paquay was a fabrication operator on the dayshift at the time of the strike in 1998.  After the strike, Coffman called  56 GC Exh. 19.  57 David Paquay is not alleged as a discriminatee in the complaint.  Nonetheless, the General Counsel elicited testimony from him, Re-spondent cross-examined him and Director of Human Resources Coffman testified concerning him.  I conclude that the issues concern-ing Paquay were fully litigated.  Montgomery Ward & Co., 316 NLRB 1248 (1995).   390                                                          DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD and offered him a job in wiredrawing at night.  Paquay™s wife was ill and required his assistance during the day, but he needed the job and accepted.  He testified that another em-ployee and the Union informed him that his seniority would not be restored if he bid back into his old job and the Union won its case before the Board.  He related this to Coffman, who did not believe it.  Paquay took the wiredrawing job at night, but threatened to quit, and was then offered 12Œhour shifts days for 2 months, then the same shift at night for 2 months.  He wanted to work only days, and accepted a job in quality assurance, outside the bargaining unit.  The Company told him that he could not return to the bargaining unit. Paquay was never offered his former or an equivalent job, and retains his statutory rights to his former job despite the Company™s statement to him that he had lost all such rights. 14. Factual and legal conclusions I have concluded above that a proper construction of the CBA, indeed, its plain language, required Respondent to use departmental seniority in filling ﬁall cases of job vacancies.ﬂ  Although Coffman announced to the Union her intention to use plant seniority, there is no evidence that the parties ever dis-cussed the matter, nor any clear and unmistakable evidence that the Union waived its statutory rights.  Coffman claimed that one employee had been recalled on the basis of plant seniority, rejected the job, and was discharged for this reason.  However, one example does not establish a prior practice, and there is no evidence that the Union knew anything about this. The Board has had occasion to consider the relative merits of a recall procedure based on departmental seniority, as con-trasted with a different method utilized by the employer. The Board stated: [W]e find that departmental seniority is the most accurate method for determining the order in which strikers would have been reinstated pursuant to a lawful plan.  Seniority has been traditionally used as the basis for many job actions, e.g., promotions.  Thus, this method has the virtue of being the procedure which the Respondent, prior to the unfair labor practices, agreed to apply to the bargaining unit, including the affected individuals, and which it chose to apply during and after the strike to determine job priorities among nonstrikers, crossovers, and permanent replacements.  [Alaska Pulp Corp., 326 NLRB 522, 523 (1998).] Respondent™s job bid log shows that many positions identical with strikers™ former jobs, or which may be shown to be equivalent, became available after the strikers™ applied for rein-statement.58  Most of these jobs were offered to replacement re employees including some probationary employees.  The de-partmental seniority dates of replacement employees necessar-ily were later than those of the strikers, many of whom were employees of long standing.  The failure of the Respondent to offer such jobs to unreinstated strikers violated Section 8(a)(3).  Towne Ford, Inc., supra.  Some have still not been fully rein-stated, and Respondent™s assertion that it restored all depart-mental seniority rights about a week before the hearing is chal-lenged by the testimony of several former strikers.  Although the order in which violations occurred depends on the depart-mental seniority dates, this determination can be postponed to the compliance stage of this proceeding.  Waterbury Hospital v. NLRB, 950 F.2d (7th Cir. 1991), enfg. 300 NLRB 992 (1990).  The General Counsel agrees that the record evidence is insuffi-cient to determine the sequence in which two or more employ-ees would have been recalled, and concurs with this proce-dure.59                                                                                                                      58 GC Exh. 19. Finally, I credit the testimony of Theron Ring that Coffman told him he would never go back to his former job in mainte-nance of Randolph Cooke that Coffman said that Cooke™s re-jection of a stranding job would mean termination; and of Mat-thew Couitcher that Coffman told him that he could either ac-cept a different job or be fired, and that he would be junior in the department.  All these statements violated Section 8(a)(1). E. Strikers Recalled to Former Jobs, But Allegedly Later Than They Should Have Been The General Counsel cites evidence that strikers were de-layed in being reinstated to their former jobs because other strikers, who had not worked in those jobs, were placed in them.  Thus, Raymond Proctor was reinstated to a strander position.  Coffman testified that absent this assignment, Rodney Jefferson would have been reinstated to this job utilizing de-partmental seniority as the criterion.  Instead, Jefferson™s rein-statement was delayed.  Similarly, the recalls of Matthew Couitcher, Dwayne Cuthbert, Lau Letioa, and Pete Sutton to positions which were not the same as or equivalent to their former positions caused delays in reinstatement to other strik-ers.  This evidence is augmented by Respondent™s recordsŠthe job bid log, and the seniority dates of some of the employees. In similar circumstances, the Board has stated that ﬁthe delay in the reinstatement of maintenance department employees caused by the Respondent™s improper reinstatement of leadmen was not inconsequential.  The minimum delay any striker would have experienced was 2 weeks.ﬂ  Alaska Pulp Corp., supra, 326 NLRB at 325.  I conclude that the delay in rein-statement of the strikers listed above in footnote 4, plus David Paquay was caused by improper reinstatement of the strikers listed above in section E, and violated Section 8(a)(3). In accordance with my conclusions above, I make the fol-lowing CONCLUSIONS OF LAW 1.  Respondent  Florida Wire & Cable, Inc., is an employer engaged in commerce within the meaning of Section 2(5) of the Act. 2.  United Steelworkers of America, Local 9292, AFLŒCIO is a labor organization within the meaning of Section 2(5) of the Act. 3. The following employees of Respondent constitute a unit appropriate for the purposes of collective bargaining within the meaning of Section 9(b) of the Act. All production and maintenance employees, truck drivers and crew leaders employed by Respondent at its Jackson plant at  59 GC Br. 41.   FLORIDA WIRE & CABLE 391 825 North Lane Avenue, but excluding all office and clerical employees, professional employees, salespersons, guards, quality control and scheduling departments, and supervisors as defined in the Act. 4.  At all times since May 1, 1995, the Union has been the certified exclusive collective-bargaining representative of the unit described above, and has been recognized as the exclusive representative by Respondent.  This recognition has embodied in a series of collective-bargaining agreements the two most recent of which were effective from May 1, 1996, to April 30, 1998, and from July 17, 1998, to April 30, 2000. 5.  From about April 30 to about July 16, 1998, certain em-ployees of Respondent in the unit described above ceased work concertedly and engaged in a strike. 6.  Respondent violated Section 8(a)(1) of the Act by engag-ing in the following conduct. (a) Telling employees that they had to resign from the Union in order to work past the expiration of a current collective-bargaining agreement. (b) Soliciting employees to resign from the Union. (c) Telling employees that they would never be reinstated to their former or substantially equivalent positions. (d) Threatening to discharge striking employees unless they accepted reinstatement to jobs that were not their former jobs or substantially equivalent positions. (e) Confiscating picket signs from strikers and destroying them in the presence of employees. 7.  Respondent violated Section 8(a)(3) of the Act by engag-ing in the following conduct. (a) Discharging Curtis Walker on August 19, James Walker on August 22, 1998, and William Carter on September 4, 1998, because they ceased work concertedly and engaged in the strike, and Joseph Almond on November 10, 1998, because he joined the strike and refused to be reinstated to a job which was not his former or a substantially equivalent job. (b) Failing to reinstate timely to their former or substantially equivalent positions, William Carter, Randolph Cooke, Mat-thew Couitcher, Dwayne Cuthbert, Glenn Gray, Gladys Jack-son, Vandell Johnson, Lau Letioa, Edward Norman, Raymond Proctor, Theron Ring, Curtis Walker, and James Walker.60 (c) Delaying the timely reinstatement of John Wheeler, Roy Crumpler, Charles Whitley, Rodney Jefferson, Larry Hudson, George Turner, Keith Avinger, Calvin Wissentanner, Charles Pettyjohn, Ray Lewis, Randy Nelson, Eulie Johnson, and Myron Kelly. 8. The unfair labor practices described above affect com-merce within the meaning of Section 3(6) and (7) of the Act. REMEDY It having been found that Respondent engaged in certain un-fair labor practices, it is recommended that it be ordered to cease and desist therefrom, and take certain affirmative action designed to effectuate the policies of the Act.                                                                                                                      60 The inclusion of William Carter, Curtis Walker, and James Walker is not redundant.  The evidence in compliance proceedings may show that Respondent should have reinstated them prior to its unlawful dis-charges of them. I have found that Respondent unlawfully discharged 4 strik-ers.  Curtis Walker was discharged on August 23, 1998.  Al-though Coffman in January 1999, offered him the same job (wiredrawing) he had before the strike, it is unclear whether this was the dayshift (which Walker had before the strike), and whether all his rights, departmental seniority in particular, were resorted.  It is also unclear whether he should have been rein-stated prior to his discharge.  To delay his entitlement to back-pay until this has been ascertained in compliance proceedings would be an unwarranted deprivation of Walker™s rights.  Ac-cordingly, I shall recommend that the beginning period for Walker™s backpay start on August 23, 1998, and that the amount found to be due using this date, be increased, or that he later receive a supplemental amount, in the event that the evi-dence in compliance proceedings shows that Respondent should have reinstated him on an earlier date. I shall therefore recommend that Respondent be required to offer him immedi-ate reinstatement to his former position to the extent it has not already done so, including an assignment to the dayshift, and all his rights and privileges including plant and departmental seniority.  In addition, Respondent should be required to make Walker whole for any loss of earnings which can currently be ascertained by paying him a sum of money equal to the amount he would have earned from the time of his discharge to the date of full reinstatement, less net earnings during such period to be computed in the manner established by the Board in F. W. Woolworth Co., 90 NLRB 289 (1950), with interest as com-puted in New Horizons for the Retarded, 283 NLRB 1173 (1987).61  I shall also recommend an expunction order. James E. Walker was discharged on August 26, 1998, later accepted a nonequivalent job, and still later was returned to his prior job as a storeroom clerk.  It is unclear whether he was returned to the same shift, and whether his plant and depart-mental seniority were restored. Respondent should be required to offer him his old job on the same shift, with all benefits in-cluding this previous plant and departmental seniority.  The Company should also be required to make him whole in the same manner as described above in the case of Curtis Walker, with James E. Walker™s backpay period beginning either on August 26, 1998, or on an earlier date if the evidence elicited in compliance proceedings shows that this is warranted. William F. Carter was discharged on September 5, 1998, and was returned to his former job on July 23, 1999, although it is unclear whether he went back to his old shift, and whether his plant and departmental seniority were restored. The Company should be required to offer him full reinstatement to the extent that it has not already done so, including plant and departmental seniority, and backpay beginning either on September 5, 1998, or an earlier date if evidence elicited during compliance pro-ceedings shows that this is warranted, in the same manner as that described in the case of Curtis Walker.  61 Under New Horizons, interest if computed at the ﬁshort term Fed-eral rateﬂ for the underpayment of taxes as set out in the 1986 amend-ment to 26 U.S.C. § 6621.  Interest accrued before January 1, 1987 (the effective date of the amendment), shall be computed as in Florida Steel Corp., 281 NLRB 651 (1977).   392                                                          DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD Joseph C. Almond was discharged on November 10, 1998, and was later returned to a nonequivalent job, but has not been reinstated.  Respondent should be required to offer him full reinstatement, including all his seniority rights, and backpay beginning November 30, 1998.  Although the General Counsel moved to amend the complaint to add an allegation that Al-mond had been unlawfully discharged, the second motion alleg-ing ﬁlateﬂ reinstatement of employees did not include Almond™s name.  Therefore, an earlier backpay date would not be avail-able for Almond. A determination of the proper remedy for the 13 strikers listed in Conclusion of the Law 7(b) requires evidence of their prestrike departmental seniority dates.  Although the Company submitted a purported list of plant and seniority dates, most of the dates are in 1998 and the list is obviously incomplete.62 From the plethora of records which Respondent produced, it is inconceivable that it does not have prestrike records showing the date when each striker began to work in a particular de-partment, and some evidence may be available from the testi-mony of witnesses. The Company™s combine four departments into one called ﬁcore processes.ﬂ  The four departments were wiredrawing, stranding, stress relief, and house cleaning.  There is some evi-dence suggesting that the employees were also required to work at different jobs.  Coffman™s testimony and the testimony of the employees about the jobs they had prior to the strike warrant a conclusion that ﬁcore processesﬂ was formed after the strike began.  This action affected the reinstatement rights of the strikers and took place during Respondent™s unlawful conduct.  I conclude that Respondent is not entitled to alter obligations created by that conduct.  The strikers are entitled to their former or substantially equivalent jobs. Respondent should be ordered to give full reinstatement, in-cluding all rights and benefits, to the employees listed in Con-clusion of Law 7(b) to the extent that it has not yet made such reinstatement.  The Company should be required to make them whole in the manner described above in the case of Curtis Walker.  Their backpay dates from the date that there was an opening for their prestrike job, and their place on the prestrike department as seniority list.  The backpay period ends when they have received full reinstatement. Employees who accepted jobs which were not equivalent received wagesŠusually less than their presrike wageŠand these amounts should be consid-ered as interim earnings to be deducted from gross  backpay due. The strikers listed in Conclusion of Law 7(c), whom Re-spondent delayed in reinstating, are entitled to be made whole for their loss of earnings from the time they are determined in compliance proceedings to have been entitled to reinstatement to the time of actual reinstatement.  Backpay is to be computed in the manner described above in the case of Curtis Walker. Upon these findings of fact and conclusions of law I issue the following recommended63                                                                                                                                                        62 R. Exh. 3. 63 If no exceptions are filed as provided by Sec. 102.46 of the Board™s Rules and Regulations, the findings, conclusions, and recom-mended Order shall, as provided in Sec. 102.48 of the Rules, be adopted by the Board and all objections to them shall be deemed waived for all purposes. ORDER The Respondent, Florida Wire & Cable Inc., Jacksonville, Florida, its officers, agents, successors, and assigns shall 1.  Cease and desist from (a) Soliciting employees to resign from the Union. (b) Telling employees that they have to resign from the Un-ion in order to work past the expiration of a current collective bargaining agreement. (c) Telling employees that they would never be reinstated to their former or substantially equivalent positions. (d) Threatening to discharge striking employees unless they accept reinstatement to jobs that are not their former jobs or substantially equivalent positions. (e) Discharging employees because they ceased work con-certedly and engaged in a strike.  (f) Failing to reinstate timely to their former or substantially equivalent positions employees who engaged in a strike and made unconditional applications for reinstatement. (g) Delaying the reinstatement of employees who engaged in a strike and made unconditional applications for reinstatement. (h) Confiscating picket signs from strikers and destroying them in the presence of employees.  (i) In any other like or related manner interfering with, re-straining, or coercing employees in the exercise of their rights guaranteed by Section 8(a)(1) of the Act. 2.  Take the following affirmative action necessary to effec-tuate the policies of the Act. (a) Within 14 days from the date of this Order, to the extent it has to already done so, reinstate the employees listed in Con-clusions of Law 7(a) and (b) to the positions and shifts which they had before the strike, including all benefits and privileges and plant and departmental seniority, and make them whole subsequent to a compliance proceeding in the manner set forth in the remedy section of this decision. (b) Subsequent to a compliance proceeding, make whole the employees listed in Conclusion of Law 7(c) in the manner set forth in the remedy section of this decision. (c) Within 14 days from the date of this Order, expunge from its records all reference to the discharges of Curtis Walker, James Walker, William Carter, and Joseph Almond, and inform each of them in writing that this has been done, and that the aforesaid actions will not be used as the basis of any future discipline of any of them. (d) Preserve and, within 14 days of a request, make available to the Board or its agents, for examination and copying, all payroll records, social security payment records, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this order. (e) Within 14 days after service by the Region, post at its Jacksonville, Florida facility, copies of the attached notice marked  ﬁAppendix.ﬂ64  Copies of the notice, on forms pro-  64 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-  FLORIDA WIRE & CABLE 393 vided by the Regional Director for Region 12, after being signed by Respondent™s authorized representative, shall be posted by the Respondent immediately upon receipt and main-tained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced or covered by any other material. In the event that, during the pendency of these pro-ceedings, the Respondent has gone out of business or closed the facility involved in these proceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current employees and former employees employed by Re-spondent since April 30, 1998.                                                                                              ment of the United States Court of Appeals Enforcing an Order of the National Labor Relations Board.ﬂ  (f) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply.   